CRIMINAL LAW/EVIDENCE:
  The Confrontation Clause does not require a showing that a declarant is unavailable before hearsay statements are admissible.  White v. Illinois (1992), 502 U.S. 346, followed.
  Out-of-court statements, by the victim of a beating, to police officers and a medical doctor that her boyfriend, the defendant, was the cause of her injuries were admissible as excited utterances because they were made when the victim was still under the extreme emotional distress of the attack.
  The trial court did not abuse its discretion by permitting the prosecutor to ask somewhat leading questions of a state's witness where the question was necessary to refresh the witness' recollection and where the witness was not entirely cooperative.
CRIMINAL LAW/EVIDENCE/SUFFICIENCY:
  The evidence was sufficient to support a felonious assault conviction where police officers and a medical doctor testified the victim was severely beaten and that she told them the defendant did it.  The jury could have found the victim's injuries constituted serious physical harm and could have inferred the defendant was aware that beating her so severely would probably cause such injuries.